REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-7, 9-11, 13-25, and 50-51 are currently pending. Claims 1, 3, 7, 9-11, 13-18, 22, and 23 were amended. Claims 50 and 51 are newly added. Claims 8, 12, and 26-49 are cancelled. 
Allowable Claims
3.	Claims 1-7, 9-11, 13-25, and 50-51 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 22 are allowable for reciting, inter alia, “comparing the pressure adjacent the elongate member with a threshold pressure value”.
Fulkerson et al. (US 20130220907 A1), as mapped previously in the Non-Final Rejection, teaches a system (5800, see Figure 58-63) comprising: an elongate member (needle of catheter in dialysis system, see Paragraph [0481]) configured to be introduced into vasculature of a patient (catheter is introduced into patient's vasculature, see Paragraph [0481]). However, Fulkerson fails to teach processing circuitry configured to… detect… dislodgement of an elongate member based on a pressure signal; and comparing the pressure adjacent the elongated member with a threshold pressure value. Examiner agrees with the applicant that the reference cardiac signal is not a pressure signal, but rather obtained from a finger pulse sensor/oximeter. In paragraph [0484] Fulkerson clearly states the cardiac signal is not a pressure. For this reason Fulkerson would not read on all of the limitations of the claim. There would need to be a prior art that has a system that compares pressures to determine dislodgement. There is no prior art that reads on the combination of limitations and therefore the claimed invention is allowable. 
Weitzel et al.  (US 20080108930 A1) teaches a system (hemodialysis system (10)) comprising: an elongate member (venous needle (38) configured to be introduced into vasculature of a patient (see Paragraph [0060]) (see Figure 3), wherein the elongate member (38) comprises a pressure sensor (sensor (42)) configured to generate a pressure signal indicative of pressure adjacent the elongate member (sensor (42) generates a signal correlated with the pressure surrounding the venous needle (38), see Paragraph [0060]); and processing circuitry (signal detector (43)) configured to: receive the pressure signal from the pressure sensor (signal detector receives signals from sensor (42), see Paragraph [0060]); and comparing the pressure adjacent the elongate member with a threshold pressure value (the pressure measurement of sensor (42) is compared to the pressure signal from sensor (40), to determine flow rate, see Paragraph [0060]). However, Weitzel fails to teach detecting, based on the pressure signal, dislodgment of the elongate member from the vasculature. Weitzel’s sensors determine blood flow rate within a vessel rather than determining if the needle is still in its proper place. 
Lovejoy et al. (US 20070004996 A1) teaches a system (needle disengagement sensing system (10)) comprising: an elongate member (fistula member (10)) configured to be introduced into vasculature of a patient (see Paragraph [0017]) and processing circuitry (30) configured to detect dislodgment of the elongate member from the vasculature, and generate an output in response to detecting the dislodgment of the elongate member from the vasculature (disengagement is detected by measuring the complex impedance of the needle and/or optical signals of an area of the mechanism/needle provides substantially increased sensitivity, see Paragraph [0012]). However, Lovejoy fails to disclose wherein the elongate member comprises a pressure sensor configured to generate a pressure signal indicative of pressure adjacent the elongate member. The sensors of Lovejoy consist of optical sensors to determine disengagement. While the optical sensors can be easily modified to be pressure sensors, there would still be a deficiency with comparing the pressure adjacent the elongate member with a threshold pressure value. There is no prior art that reads on the combination of limitations. Therefore, the combination of limitations of claim 1 and 22 is considered allowable. 
Claims 2-7, 9-10, 14-21 and 25 are allowable for depending from claim 1. Claims 23 and 24 are allowable for depending from claim 22. 
Claim 11 would be allowable for reciting, inter alia, “detecting the dislodgment of the elongate member in response to determining the analog pressure signal does not include the pulse pressure wave component”.
Fulkerson teaches all of the limitations, as mapped above. However, Fulkerson fails to teach wherein the pressure signal comprises an analog pressure signal, and wherein the processing circuitry is configured to detect …dislodgment of the elongate member by at least: determining the analog pressure signal does not include a pulse pressure wave component pulse pressure wave being indicative of a pulse pressure of the patient; and detect a dialysis pump pressure wave component in the analog pressure signal. Fulkerson teaches measuring a cardiac reference signal rather than an analog pressure signal. In paragraph [0484] Fulkerson clearly states the cardiac signal is not a pressure. For this reason Fulkerson would not read on all of the limitations of the claim. The claims clearly states the analog pressure does “not include a pulse pressure wave component. This would directly conflict against the function of Fulkerson. There is no prior art that reads on the combination of limitations. Therefore, combination of limitations in claim 1 is considered allowable. Claims 50 and 51 are allowable for depending from claim 11. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (8/5/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        8 August 2022